DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16528039, filed 11/21/2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent 11092999. 

17/374288 Claimed Invention
U.S. Patent 11092999
claim 1, A wearable electronic device, comprising: 
a sensor configured to: 
collect device status data; and 





acquire a position of a first highest horizontal point of the wearable electronic device; 
a processor coupled to the sensor, 







wherein the processor is configured to: 




determine a first display position on the display screen according to an area on the wearable electronic device in which the position of the first highest horizontal point is located; and 








control the display screen to display content at the first display position, and 















wherein the display screen configured to display the content at the first display position.  

1. A wearable electronic device, comprising: 
a sensor configured to: 
collect data; 



generate a sensor signal that represents a feature of the data; 
collect device status data; and acquire a position of a highest horizontal point of the wearable electronic device, 
wherein the sensor signal represents the position of the highest horizontal point of the wearable electronic device, and 
wherein the sensor is a horizontal sensor or a gravity sensor; 
a memory; 
a processor coupled to the sensor and the memory, 
wherein the processor is configured to: 
receive, from a user, a range of features and a manner by which to display content that corresponds to the range of features; 
set a correspondence between the range of features and the manner by which to display the content that corresponds to the range of features; determine whether the position of the highest horizontal point of the wearable electronic device is located within a preset display area; 
determine the manner by which to display the content that corresponds to the feature of the data based on the correspondence when the range of features includes the feature of the data; and 
determine a display position on the display screen according to an area on the wearable electronic device in which the position of the highest horizontal point of the wearable electronic device is located; 
generate a display control signal that controls the display screen to display at the display position; and 

control the display screen to display the content at the display position according to the display control signal; 
a display screen coupled to the processor and configured to: 
display the content based on the manner by which to display the data; and 
use a display area with a center being the highest horizontal point as the display position on the display screen in response to the position of the highest horizontal point of the wearable electronic device being located within the preset display area.



Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuation are broader than the patented claims, In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), broad claims in the instant application are rejected as obvious double patenting over narrow claims of the patent application.  Claim 1 of the instant invention is broader than claim 1 of U.S. Patent 11092999.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 9, 10, 11, 12, 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (U.S. Patent Publication US 2012/0253485 A1) in view of Itonaga et al. (U.S. Patent Publication 20020077558 A1).

    PNG
    media_image1.png
    626
    580
    media_image1.png
    Greyscale


Regarding claim 1, Weast discloses “A wearable electronic device, ([0161] “a wearable activity detection and tracking device 4300”) comprising: 
a sensor configured to: ([0161] “an accelerometer 4315; Other sensors including heart-rate sensors, temperature sensors, humidity sensors and the like may also be included in the device 4300.”)
collect device status data; ([0126] “the sensor 146 detects movement corresponding to activity of the user wearing the device 10. It is understood that the system 1 and/or controller 14 may also include other sensors as desired.”  [0161] - [0165] [0007] [0107] – [0115]) and 
a processor ([0161] “a main controller or host processor 4301”) coupled to the sensor, 
wherein the processor is configured to: ([0161] “a main controller or host processor 4301”) and 
control the display screen to display content at the first display position, ([0164] “A certain number of light elements can be illuminated to indicate a level of activity (e.g. one illuminated light element for low activity and twenty illuminated light elements for high activity), and a certain color could be used to indicate a level of activity (e.g., red color for low activity, yellow color for medium activity and green color for high activity). Combination of such illuminated light elements can also be employed. In addition, certain illuminated colors or illuminated color schemes could be used for specific designations such as to designate a specific sponsored event, to designate that the user is performing activity in support of a charity, or to designate that the user is interacting with another user.” [0161] - [0165]) and 
determine a first display position on the display screen according to an area on the wearable electronic device; ([0130] [0144] [0145] [0181] [0216]) 
wherein the display screen configured to display the content at the first display position.  ([0172] [0173] “a messages display” [0176] – [0180]) 
Weast does not disclose “acquire a position of a first highest horizontal point of the wearable electronic device; 
in which the position of the first highest horizontal point is located;”
Itonaga discloses “acquire a position of a first highest horizontal point of the wearable electronic device; (Fig. 13 [0052] “high center of gravity position of the device”)  
an area on the wearable electronic device in which the position of the first highest horizontal point is located;” (Fig. 13 [0052] “high center of gravity position of the device”)  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate gravity position by Itonaga into device of Weast.  The suggestion/motivation would have been to improve efficiency. (Itonaga: [0052])
Regarding claims 2, 10, Weast and Itonaga disclose “wherein the display screen is further configured to use a display area with a center being the first highest horizontal point as the first display position when the position of the first highest horizontal point is located within a preset display area”.  (Itonaga Fig. 13 [0052])
Regarding claims 3, 11, Weast and Itonaga disclose “wherein the display screen is further configured to use a display area with an uppermost end being the first highest horizontal point as the first display when the position of the first highest horizontal point is not located within a preset display area”.  (Itonaga Fig. 13 [0052] – [0055])
Regarding claims 4, 12, Weast and Itonaga disclose wherein the sensor is further configured to acquire a position of a second highest horizontal point of the wearable electronic device, wherein a distance between the first highest horizontal point and the second highest horizontal point is greater than or equal to a threshold,   (Itonaga Fig. 13 [0052] – [0055]) and  
wherein the processor is further configured to (Weast [0161] “a main controller or host processor 4301”)
determine a second display position on the display screen according to an area on the wearable electronic device in which the position of the second highest horizontal point is located (Weast [0175] – [0178]) and 
control the display screen to display the content at the second display position.   (Weast [0175] – [0178])
Regarding claim 9, claim 9 is rejected for same reason as claim 1.   
Regarding claim 17, Weast and Itonaga disclose wherein the sensor is further configured to acquire a position of a second highest horizontal point of the wearable electronic device, wherein a distance between the first highest horizontal point and the second highest horizontal point is less than a threshold, and wherein the processor is further configured to control the display screen to display the content at the first display position. (Itonaga Fig. 13 [0052] – [0055])
Regarding claim 20, Weast and Itonaga disclose further comprising: acquiring a position of a second highest horizontal point of the wearable electronic device, wherein a distance between the first highest horizontal point and the second highest horizontal point is less than the threshold; controlling the display screen to display the content at the first display position. (Itonaga Fig. 13 [0052] – [0055])

Claims 5 - 8, 13 – 15, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (U.S. Patent Publication US 2012/0253485 A1) in view of Lee et al. (U.S. Patent Publication 20100255885 A1).
Regarding claim 5, Weast discloses “A wearable electronic device, ([0161] “a wearable activity detection and tracking device 4300”) comprising: 
a display screen ([0101] “The display may include an LCD screen, a display comprised of a series of LED lights, an LED graphical user interface and the like.”) 
3Atty. Docket No.: 4657-89201 (83976945US05) a sensor configured to: ([0161] “an accelerometer 4315; Other sensors including heart-rate sensors, temperature sensors, humidity sensors and the like may also be included in the device 4300.”)
collect operation data of a user; ([0126] “the sensor 146 detects movement corresponding to activity of the user wearing the device 10. It is understood that the system 1 and/or controller 14 may also include other sensors as desired.”  [0161] - [0165] [0007] [0107] – [0115]) and 
a processor ([0161] “a main controller or host processor 4301”) coupled to the sensor and the display screen, wherein the processor is configured to: ([0161] “a main controller or host processor 4301”) and 
control the display screen to display the lighted area, ([0130] “Light projected from the light members of the indicator system 20 are viewable through the outer encasement member 24 at the second region 66 (in alternative embodiments, the second region 64 could be transparent or substantially transparent). In one or more arrangements, the appearance of illumination produced by lighting elements 160 may be defined by the size, shape, transparency and other appearance attributes of a corresponding portion of the outer encasement member 24. For example, the lighting elements 160 might actually be circular (e.g., circular bulbs) but may be used to illuminate transparent rectangular regions of the outer encasement member 24, thereby producing rectangular indicators (See e.g., FIG. 2a). The plurality of lights 160 of the indicator system 20 may extend around a portion of the circumference of device assembly 10. In one example, the plurality of lights 160 of the indicator system 20 extend generally the same length of the length of the display 18. Spacing between the various plurality of lights of the indicator system 20 and display 18 may also be similar. In another example, the light members 160 may extend around approximately half of the circumference while in other examples, indicators light members 160 may extend around approximately a third of the circumference. In yet another example, the light members 160 may extend around three-quarters or substantially the entire circumference of the wearable device assembly 10. It is also understood that the plurality of lights 160 comprising the indicator system may be grouped together wherein the indicator system may have different segments. The different segments of the indicator system 20 may be illuminated in different configurations as described in greater detail below. Each lighting element 160 may also be considered a separate individual segment of the display. From the configuration of the display 18 and indicator system 20, it is understood that the display 18 may project light in a first direction, and the indicator system 20 may project light in a second direction 20, wherein the first direction is different from the second direction. In one exemplary embodiment, the second direction may be generally transverse to the first direction. It is also understood that the light members of the displays could take other various forms and structures that provide illuminable characteristics. [0143] [0144] [0145]) 
wherein the display screen is configured to display the lighted area.  ([0130]  [0143] [0144] [0145]) 
Weast does not disclose “acquire a tapping position of the user on the display screen when the display screen is in a standby state; and 
determine a lighted area on the display screen according to the tapping position;”
Lee discloses “acquire a tapping position of the user on the display screen when the display screen is in a standby state; ([0048] “Referring now to FIG. 5, the display unit 153 of the mobile terminal 100 outputs a specific standby screen shown on a screen 201. In this case, the standby screen is displayed in a region of the display unit 153, and the touch panel 151 is disposed at an entire region of the display unit 153 and at the front side of the external casing other than a region of the display unit 153. Thus, the touch panel 151 is disposed to cover a region at which the illuminance sensor unit 140 is located or, as shown in FIG. 1, is disposed to cover regions adjacent to the region at which the illuminance sensor unit 140 is located. Further, the touch panel 151, as described above, may be disposed to cover only the region of the display unit 153. In such a configuration, the user of the mobile terminal 100 can perform an operation (e.g. an operation of twice tapping the illuminance sensor unit 140) that fulfills preset conditions. Accordingly, the illuminance sensor unit 140 can detect a change in the intensity of illumination resulting from, for example such two taps, to generate an illuminance event corresponding to the change in the intensity of illumination, and output the generated illuminance event to the controller 160. Next, the user of the mobile terminal 100 can perform a specific operation on the touch screen 150 (e.g. an operation of twice tapping the touch panel 151). Therefore, the touch panel 151 can generate a touch event according to the two taps and output the generated touch event to the controller 160.” [0049] [0050]) and 
determine a lighted area on the display screen according to the tapping position;” ([0048] – [0050])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate standby mode by Lee into device of Weast.  The suggestion/motivation would have been to save power. (Lee: [0048])
Regarding claims 6, 14, Weast and Lee disclose “wherein the display screen is further configured to use a display sub-area in which the tapping position is located as the lighted area the tapping position is located within the display sub-area”. (Lee: [0048] [0049] [0050])
Regarding claim 7, Weast and Lee disclose wherein the processor is further configured to zoom in the lighted area outwards to a preset area range or an area range that adapts to a size of the display screen using the tapping position as a center. (Lee: [0048] - [0052])
Regarding claims 8, 15, Weast and Lee disclose wherein the display screen is further configured to use a display sub-area adjacent to the tapping position as the lighted area when the tapping position is located within the display sub-area and when the display screen is no longer in the standby state.  (Lee: [0048] - [0052])
Regarding claim 13, claim 13 is rejected for same reason as claim 5.   
Regarding claim 18, Weast and Lee disclose wherein the processor is further configured to zoom in the lighted area downwards to a preset area range or an area range that adapts to a size of the display screen using a horizontal line in which the tapping position is located as a top.  (Lee: [0048] - [0052])
Regarding claim 19, Weast and Lee disclose wherein the processor is further configured to zoom in the lighted area upwards to a preset area range or an area range that adapts 8Atty. Docket No.: 4657-89201 (83976945US05) to a size of the display screen using a horizontal line in which the tapping position is located as a bottom.  (Lee: [0048] - [0052])

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (U.S. Patent Publication US 2012/0253485 A1) in view of Lee et al. (U.S. Patent Publication 20100255885 A1) in view of Kraft et al. (U.S. Patent Publication 20090109243 A1).
Regarding claim 16, Weast and Lee do not disclose “7Atty. Docket No.: 4657-89201 (83976945US05) zooming in the lighted area outwards to a preset area range or an area range that adapts to a size of the display screen using the tapping position as a center; 
zooming in the lighted area downwards to a preset area range or an area range that adapts to a size of the display screen using a horizontal line in which the tapping position is located as a top; or 
zooming in the lighted area upwards to a preset area range or an area range that adapts to a size of the display screen using a horizontal line in which the tapping position is located as a bottom”.  
Kraft discloses  7Atty. Docket No.: 4657-89201 (83976945US05) “zooming in the lighted area outwards to a preset area range or an area range that adapts to a size of the display screen using the tapping position as a center; ([0028] – [0030]) 
zooming in the lighted area downwards to a preset area range or an area range that adapts to a size of the display screen using a horizontal line in which the tapping position is located as a top; ([0028] – [0030]) or 
zooming in the lighted area upwards to a preset area range or an area range that adapts to a size of the display screen using a horizontal line in which the tapping position is located as a bottom.  ([0028] – [0030])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate zooming by Kraft into device of Weast and Lee.  The suggestion/motivation would have been to improve efficiency. (Kraft: [0029])

Alternately, claims 5, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Weast et al. (U.S. Patent Publication US 2012/0253485 A1) in view of Ishizuka et al. (U.S. Patent Publication 20120133604 A1).
Regarding claim 5, Weast discloses “A wearable electronic device, ([0161] “a wearable activity detection and tracking device 4300”) comprising: 
a display screen ([0101] “The display may include an LCD screen, a display comprised of a series of LED lights, an LED graphical user interface and the like.”) 
3Atty. Docket No.: 4657-89201 (83976945US05) a sensor configured to: ([0161] “an accelerometer 4315; Other sensors including heart-rate sensors, temperature sensors, humidity sensors and the like may also be included in the device 4300.”)
collect operation data of a user; ([0126] “the sensor 146 detects movement corresponding to activity of the user wearing the device 10. It is understood that the system 1 and/or controller 14 may also include other sensors as desired.”  [0161] - [0165] [0007] [0107] – [0115]) and 
a processor ([0161] “a main controller or host processor 4301”) coupled to the sensor and the display screen, wherein the processor is configured to: ([0161] “a main controller or host processor 4301”) and 
control the display screen to display the lighted area, ([0130] “Light projected from the light members of the indicator system 20 are viewable through the outer encasement member 24 at the second region 66 (in alternative embodiments, the second region 64 could be transparent or substantially transparent). In one or more arrangements, the appearance of illumination produced by lighting elements 160 may be defined by the size, shape, transparency and other appearance attributes of a corresponding portion of the outer encasement member 24. For example, the lighting elements 160 might actually be circular (e.g., circular bulbs) but may be used to illuminate transparent rectangular regions of the outer encasement member 24, thereby producing rectangular indicators (See e.g., FIG. 2a). The plurality of lights 160 of the indicator system 20 may extend around a portion of the circumference of device assembly 10. In one example, the plurality of lights 160 of the indicator system 20 extend generally the same length of the length of the display 18. Spacing between the various plurality of lights of the indicator system 20 and display 18 may also be similar. In another example, the light members 160 may extend around approximately half of the circumference while in other examples, indicators light members 160 may extend around approximately a third of the circumference. In yet another example, the light members 160 may extend around three-quarters or substantially the entire circumference of the wearable device assembly 10. It is also understood that the plurality of lights 160 comprising the indicator system may be grouped together wherein the indicator system may have different segments. The different segments of the indicator system 20 may be illuminated in different configurations as described in greater detail below. Each lighting element 160 may also be considered a separate individual segment of the display. From the configuration of the display 18 and indicator system 20, it is understood that the display 18 may project light in a first direction, and the indicator system 20 may project light in a second direction 20, wherein the first direction is different from the second direction. In one exemplary embodiment, the second direction may be generally transverse to the first direction. It is also understood that the light members of the displays could take other various forms and structures that provide illuminable characteristics. [0143] [0144] [0145]) 
wherein the display screen is configured to display the lighted area.  ([0130]  [0143] [0144] [0145]) 
Weast does not disclose “acquire a tapping position of the user on the display screen when the display screen is in a standby state; and 
determine a lighted area on the display screen according to the tapping position;”
Ishizuka discloses “acquire a tapping position of the user on the display screen when the display screen is in a standby state; ([0030] – [0032]) and 
determine a lighted area on the display screen according to the tapping position;” ([0030] – [0032]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate standby screen by Ishizuka into device of Weast.  The suggestion/motivation would have been to save power. (Ishizuka: [0030])
Regarding claim 13, claim 13 is rejected for same reason as claim 5.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140013216 A1 discloses tapped position on [0135].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693